DETAILED ACTION
This office action is responsive to the amendment and request for continued examination filed January 24, 2022. By that amendment, claims 1 and 7 were amended, and claim 31 was canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022, has been entered.
 Response to Arguments
The outstanding rejection of claim 31 under 35 USC 112 was overcome by the amendment of January 24, 2022. 
The outstanding rejection of claims 1, 2, 4, 7, 9, 27-30, and 32-34 was overcome by the amendments to the claims. A new rejection is presented which relies upon different prior art references. Therefore, all arguments related to those claims are considered moot. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9, 27-30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malandain et al. (US 2007/0123889 A1) in view of Arcenio et al. (US 2009/0275951 A1).
Regarding claim 1, Malandain teaches a cutting tool as at fig. 3 comprising: 
a cylinder or tube 1; 
an actuator 7 received within the cylinder or tube; 
a cutting blade 4, wherein the cutting blade is detachable from the shaft (all components being detachable from one another upon appropriate application of force), retractable inside the cylinder or tube (as at fig. 4A), and extendable outside the cylinder or tube (as at fig. 4D), wherein the cutting blade 4 is inclined vertically relative to a longitudinal axis of the cylinder or tube when the cutting blade is extended outside the cylinder or tube (as in fig. 4D); and 
wherein the cutting blade 4 is configured to cut by linear action relative to a longitudinal axis of the cylinder or tube (scraping or scoring [0016]; also note that the tip can be used as a pick [0016]).


Malandain fails to teach the blade having a looped configuration, but rather a solid configuration. 
	Arcenio teaches a cutting tool as at fig. 3 including a blade 31.  The blade can be either in the form of a solid configuration or open configuration as in fig. 7 at 75 or 76. Arcenio teaches detachment and replacement of the blades by implementation of pivot pins 73. [0050] Arcenio teaches the blades being for linear cutting relative to long axis of the tube (see fig. 8). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the solid tip of Malandain for an open tip, as suggested by Arcenio fig. 7, as a matter of selection between a finite number of choices of blade designs all taught being for scraping of a vertebral bone/disc. One would have done so in order to optimize the cutting which the blade will cause in target material depending on desired scraped formation to be formed into the disc/bone. 

Regarding claim 2, Malandain teaches the blades being formed of shape memory alloy [0025].
Regarding claim 4, Malandain teaches the width of the blades being 0.5-25 mm, which includes widths greater than the claimed 2.0mm. [0027]
Regarding claim 7, since Malandain’s blade 4 is formed of Nitinol [0025] in the taught size range, it is examiner’s position that the blade 4 is capable of bending when within the tube. Further, as at fig. 4A-4D, the blade 4 is capable of deflecting while positioned inside the tube. 
Regarding claim 9, Malandain teaches an outer diameter of the shaft being about 0.1-2.5cm. [0013] This includes the claimed range of 8-11mm (8 being “about 10”). 
Regarding claim 27, the Arcenio blade 75 or 76 as in fig. 7 is considered to be ‘generally’ of oval shape. 
Regarding claims 28 and 29, the looped configuration is interposed between a pair of attachment ends (where the pin is intended to pass through the two sides of the blade 75-76). 
Regarding claim 30, the blade 4 is capable of being directed at one vertebral body to cut disc tissue by moving the blade 4 outwardly and inwardly in an axial direction relative to the longitudinal axis of the shaft (scraping, scoring, use as a pick). 
Regarding claim 32, the attachment positions are located on each side of the shaft. 
Examiner notes that if is possible to implement a different actuator in the form of link 55 of Arcenio in the Malandain device as a matter of selection between functionally equivalent actuators for moving a deflectable blade. 
Regarding claim 33, the blade 75-76 is capable of performing cutting without rotation thereof (scraping, scoring, use as a pick). 
Regarding claim 34, a void space created by the blade can be formed to be generally rectilinear to permit insertion of a spinal implant device. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799